307 N.Y. 871 (1954)
The People of the State of New York, Respondent,
v.
Fred Burmann, Appellant.
Court of Appeals of the State of New York.
Argued October 13, 1954.
Decided October 22, 1954
John J. Lynch and Alfred J. Loew for appellant.
Frank A. Gulotta, District Attorney (Henry P. De Vine of counsel), for respondent.
George L. Hubbell, Jr., Village Attorney (Edward J. Walsh, Jr., of counsel), for Incorporated Village of Garden City, amicus curię, in support of respondent's position.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgment affirmed; no opinion.